 
 
I 
108th CONGRESS 2d Session 
H. R. 4995 
IN THE HOUSE OF REPRESENTATIVES 
 
July 22, 2004 
Ms. Slaughter introduced the following bill; which was referred to the Committee on Energy and Commerce 
 
A BILL 
To require the acquisition of intermittent escalators by Federal agencies. 
 
 
1.Short TitleThis Act may be cited as the Energy Efficiency Act.  
2.FindingsCongress finds that— 
(1)escalators move more people in the United States than airplanes; 
(2)there are 30,000 escalators in the United States, with people using escalators 90,000,000,000 times per year; 
(3)the national energy use of escalators is estimated at 2,600,000,000 kilowatt hours per year; 
(4)the energy use of escalators per year is equal to powering 375,000 houses, or 45,000,000 60-watt light bulbs; 
(5)if the escalators are in continuous operation, the estimated cost to the country for this energy usage is $260,000,000 per year; 
(6)the European escalator safety code allows the use of intermittent escalators, which run only when a passenger rides the escalator; 
(7)intermittent escalator models and other energy efficient motors can increase the country’s energy savings for escalators by 40 to 50 percent; and 
(8)to reduce the energy use of escalators, escalators in Federal buildings should use the intermittent escalator technology. 
3.AmendmentSection 543 of the National Energy Conservation Policy Act (42 U.S.C. 8253) is amended by adding at the end the following new subsection: 
 
(e)Intermittent escalators 
(1)RequirementExcept as provided in paragraph (2), any escalator acquired for installation in a Federal building shall be an intermittent escalator. 
(2)ExceptionParagraph (1) shall not apply at a location outside the United States where the Federal agency determines that to acquire an intermittent escalator would require substantially greater cost to the Government over the life of the escalator. 
(3)Additional energy conservation measuresIn addition to complying with paragraph (1), Federal agencies shall incorporate other escalator energy conservation measures, as appropriate. 
(4)DefinitionFor purposes of this subsection, the term intermittent escalator means an escalator that remains in a stationary position until it automatically operates at the approach of a passenger, returning to a stationary position after the passenger completes passage..  
 
